In an action for separation, order referring to the trial court plaintiff’s motion for temporary alimony and counsel fees, reversed on the law and the facts, without costs, and motion granted, without costs, to the extent of awarding temporary alimony at the rate of fifteen dollars a week, commencing July 31, 1941, and fixing counsel fee at $100. The arrears of alimony, and fifty dollars on account of counsel fee, are to be paid within ten days from the entry of the order hereon; the balance of counsel fee is to be paid at the time of the trial. Under the circumstances disclosed in the record the plaintiff’s motion should have been granted to the extent indicated. Lazansky, P. J., Hagarty, Carswell and Close, JJ., concur; Adel, J., dissents and votes to affirm. Settle order on notice.